Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered October 31, 1985, convicting him of murder in the second degree and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The identification of the defendant by the witness Hudson had a sufficient basis independent of the photographic identification, namely, Hudson’s observation of the defendant’s face at the time of the crime and his recollection of having seen the defendant in the neighborhood (see, People v Scatliffe, 117 AD2d 827, lv denied 67 NY2d 1056; People v Johnson, 106 AD2d 469; People v Laguer, 58 AD2d 610). Further, the photographic viewing was the product of Hudson’s own activities and therefore could not be considered to be suggestive (see, People v Whitaker, 126 AD2d 688, 689, lv denied 69 NY2d *7611011; People v Parente, 104 AD2d 667; People v Laguer, supra). Finally, since Hudson knew the defendant, even though not by name, the viewing of the photograph was merely confirmatory (see, People v Tas, 51 NY2d 915, 916; People v Whitaker, supra, at 689).
The prosecution properly objected to the defense counsel’s statements during summation, which either referred to matters that were not in evidence or concerned irrelevant material which should not have been a subject of the jury’s deliberations (see, People v De Jesus, 42 NY2d 519, 526; People v Ashwal, 39 NY2d 105, 109-110).
We have considered the defendant’s remaining contentions and find them to be without merit. Lawrence, J. P., Rubin, Fiber and Harwood, JJ., concur.